March 24, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                      IN RE CHRISTOPHER SPATES, Relator

NO. 14-15-00235-CV

                      ________________________________

                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                              312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-61475
                      ________________________________

      This Court has reviewed the petition for writ of habeas corpus of relator,
Christopher Spates.     This Court holds that relator, Christopher Spates, has
demonstrated that the commitment order signed on March 13, 2015, by the
Honorable David Farr, presiding judge of the 312th District Court, Harris County,
Texas, in Cause No. 2001-61475, is void. Therefore, this Court grants relator’s
petition for writ of habeas corpus, and vacates the commitment order dated March
13, 2015 issued by the 312th District Court, Harris County, Texas, in Cause No.
2001-61475.
      We therefore order the Clerk of this Court to issue a writ of habeas corpus to
the Sheriff of Harris County, Texas, ordering that relator be discharged from
custody.